Citation Nr: 9910584	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus of the 
right ear with loss of balance.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected right ear otitis externa, currently rated 
10 percent disabling. 

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1973.

The appeal arises from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying service connection for 
tinnitus of the right ear with loss of balance; denying an 
increased rating for service-connected otitis externa of the 
right ear, rated 10 percent disabling; and denying reopening 
of the veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder. 

The veteran's claims of entitlement to service connection for 
right ear tinnitus with loss of balance and an increased 
rating for otitis externa are the subject of remand, below.  

FINDING OF FACT

Evidence received since the last final decision by the Board 
in November 1995 is new and probative of the question of 
entitlement to service connection for an acquired psychiatric 
disorder, and that evidence is so significant that it must be 
considered to fairly decide the merits of that claim.


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
last final decision in November 1995 denying service 
connection for an acquired psychiatric disorder; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from October 1971 to 
November 1973.

The veteran and his representative have steadfastly argued 
that the veteran in fact suffered from a psychiatric disorder 
from service until the present time, and that the veteran 
suffered from a psychosis to a compensable degree within the 
first post-service year, with psychosis persisting until the 
present. 

Service connection may not be granted for developmental 
disorders, such as personality disorders.  38 C.F.R. § 3.303 
(1998).  

The VA grants service connection for acquired mental 
disorders, such as psychoses, and the Diagnostic and 
Statistical Manual of Mental Disorders (DSM) is, generally, 
the VA's authority in matters concerning classification of 
mental disorders.  The pertinent regulation explains as 
follows: 

If the diagnosis of a mental disorder 
does not conform to  DSM-IV or is not 
supported by the findings on the 
examination report, the rating agency 
shall return the report to the examiner 
to substantiate the diagnosis.  

38 C.F.R. § 4.125 (1998).

The applicable regulation was formerly clearer about the 
reliance of the VA on the DSM criteria:

The psychiatric nomenclature employed [in 
the rating schedule] is based upon the 
Diagnostic and Statistical Manual of 
Mental Disorders, Third Edition (DSM-
III), American Psychiatric Association.  
This nomenclature has been adopted by the 
Veterans Health Services and Research 
Administration of the Department of 
Veterans Affairs.  It limits itself to 
the classification of disturbances of 
mental functioning.  

38 C.F.R. § 4.125 (1992).   

While the Diagnostic and Statistical Manual of Mental 
Disorders, 1968 Edition, listed latent schizophrenia with 
psychosis, latent schizophrenia was not a true psychosis, as 
it was characterized by an absence of psychotic episodes.  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 34 (2d ed. 1968).  
This mis-classification was noted by the VA, and rating 
practices and procedures were changed to reflect the non-
psychotic nature of latent schizophrenia.  A change of the 
regional offices' manual for such procedures required that 
latent schizophrenia be handled as a personality disorder.  
See M21 Rating Practices and Procedures, Disability, Mental 
Disorders, PG 21-1, Section 0-12, Revised, change 272, March 
28, 1979.  The Diagnostic and Statistical Manual of Mental 
Disorders rectified the mis-classification of latent 
schizophrenia in a subsequent edition, where it was re-named 
schizoid personality and listed with other personality 
disorders.  American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders 339-40 (3d ed. rev. 
1987).  

On the basis of a diagnosis of latent schizophrenia and the 
status of such a condition as a personality disorder and 
hence a condition not entitled to service connection under 
the law , service connection for the veteran's schizophrenia 
was severed by a November 1978 rating decision by the San 
Juan, Puerto Rico RO.  The Board in an August 1981 rating 
decision, in pertinent part, found that the RO had not 
committed clear and unmistakable error in severing service 
connection for a psychiatric disorder, and found that a 
psychiatric disorder was not incurred in service and a 
psychosis was not incurred within the first post-service 
year.  

On the other hand, in an opinion requested by the Chief of 
the Compensation and Pension Unit at the San Juan, Puerto 
Rico RO, a VA psychiatrist informed that the psychiatrists at 
the VA had always considered latent schizophrenia to be a 
psychosis, despite the contrary official position from 
Washington, D.C., that latent schizophrenia was to be 
considered a personality disorder.  

In a November 1983 RO hearing, the testifying witness, Dr. 
Juarbe, who had reportedly treated the veteran for his mental 
condition since 1978, testified that in his opinion it was 
clear that as early as the veteran's VA hospitalization in 
May 1974 (within one year of separation from service) the 
veteran suffered from schizophrenia, and not merely 
schizophrenia, latent type, and hence suffered from psychosis 
and not merely a personality disorder at that time.  

A Board decision in August 1984 discounted, without 
significant explanation, Dr. Juarbe's opinion, concluding 
that an acquired psychiatric disorder was not incurred in 
service and, pertinently, that a psychosis was not manifested 
within the first post-service year.  Hence the Board denied 
entitlement to service connection for a psychiatric disorder.  

In a subsequent November 1995 decision, the Board found that 
new and material evidence had not been submitted to warrant 
reopening of the veteran's claim for service connection for 
an acquired psychiatric disorder, applying the old standard 
of whether new and material evidence had been submitted such 
that when presented together with all the evidence, both new 
and old, there was a reasonable possibility of a change in 
the outcome of the case.  

That November 1995 Board decision was the last final decision 
denying service connection for an acquired psychiatric 
disorder.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the case is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
invalid the test applied in that case by the Board and the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Federal Circuit 
held that "new and material evidence" as provided in 
38 C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Thus, the Board must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence pertinent to the claim received into the record 
subsequent to the last final decision in November 1995 
denying service connection for an acquired psychiatric 
disorder includes an October 1996 statement by the veteran 
and VA hospitalization and outpatient treatment records from 
February 1992 onward.  

In the October 1996 statement, the veteran reported that he 
was first treated for a psychiatric disorder at Ft. Carson 
while in service.  He reported that he was subsequently 
treated at a VA hospital and Julia Mental Hospitalization on 
multiple occasions.  He reported other subsequent treatment 
at the Bedford VA Medical Center (VAMC).  He reported brief 
treatment at the Jamaica Plains VAMC and at Laurence General 
hospital.  

VA outpatient treatment records added to the case file 
subsequent to the last final denial include multiple records 
related to a psychiatric condition in service or shortly 
after service continuing until the present time.  Prominent 
among these records are notations related to an explosive 
disorder or explosive behavior symptoms.  Some details of 
these psychiatric outpatient treatment records are here 
noted.  

In a February 1992 VA outpatient treatment record a history 
was noted including nine Article 15's for misconduct in 
service, and having fallen off a jeep in service and 
suffering a concussion.  

In a June 1992 VA outpatient treatment the veteran reported 
not having worked for the prior 20 years due to an inability 
to deal with people.  

In another June 1992 VA outpatient treatment it was noted 
that the veteran's blood was drawn in order to monitor 
lithium levels.  

In September 1992 the veteran was noted to have been 
explosive with his wife and assaultive on previous occasions.  
At the session, the veteran's voice was shaky and he 
displayed constant movement.  

In October 1992 the veteran was assessed with anxiety with 
insomnia.  

In January 1993 the veteran reported dreams of destruction.  

In February 1993 the veteran received treatment for a panic 
attack.  

In March 1993 the veteran was treated for multiple somatic 
complaints and two episodes noted to be possibly panic 
attacks.  Also noted were vague episodes of tongue biting at 
night and during the day, but these were assessed as probably 
not seizures.  

In April 1993 the veteran complained of continuous anxiety.  
He reported taking Tazodone and Klonopin to help with sleep.  

In May 1993 moderately severe PTSD was assessed.  The 
veteran's medications then included Elavil, Tegretol, 
Klonopin, and Propanolol.  

In June and July 1993, PTSD was again assessed.  In June 1993 
anger and anxiety were noted. 

In a October 1993 session, it was reported that the veteran 
had beaten his daughter with a stick for skipping school.  
Uncontrolled anger was noted.  

In December 1994 an anxiety disorder was assessed.  

In March 1995 an intermittent explosive disorder was 
assessed.  

In a January 1993 neurology treatment record, the veteran was 
noted to suffer from toxic/clonic movements, incontinence, 
and biting of the tongue in sleep.  Further testing was 
planned to rule out nocturnal seizures.  The veteran also 
complained of attacks of rage and black outs.  

In a November 1996 outpatient treatment, the veteran 
complained of atypical chest discomfort. 

Reviewing the record in its entirety, the Board notes that 
recent VA mental health treatment records have not diagnosed 
schizophrenia, but rather have variously diagnosed an 
intermittent explosive disorder, an anxiety disorder, or 
other mental disorders.  The veteran's VA records shortly 
after service also noted the veteran's anxiety and explosive 
symptomatology.  Thus the veteran may suffer from an acquired 
psychiatric disorder other than the schizophrenia that has 
persisted from service until the present time.  (As noted 
above, schizophrenia was previously noted and denied service 
connection as not having been incurred in service or 
manifested to a compensable degree within the first post-
service year).  The new evidence may point to a current 
psychiatric disorder other than schizophrenia that was 
acquired in service.  The Board therefore finds that new 
evidence has been presented since the last final denial of 
the claim which, when viewed in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim. 38 
C.F.R. § 3.156 (1998).  The claim is reopened.


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.  


REMAND

Regarding the claim for an acquired psychiatric disorder, the 
Board, having reopened the claim, remands for an RO 
determination.  Further, the Board finds the new evidence 
presented, when considered with all the evidence of record, 
presents a sufficiently plausible claim that development is 
warranted, including a VA examination by a psychiatrist to 
ascertain whether any current psychiatric disorder had its 
onset in service, whether any psychosis was present within 
the first post-service year, and the degree of severity 
within the first post-service year of any such psychosis.  
Because PTSD has also been diagnosed, the psychiatric 
examiner should also address whether the veteran currently 
suffers from PTSD, and if so should attempt to ascertain 
whether that PTSD was due to stressors in service.  

The Board notes that the veteran has collected Social 
Security disability benefits since the 1970's, but that the 
claims file contains neither the Social Security decision 
granting those benefits nor the medical records relied upon 
for that grant.  As the medical records relied upon for that 
decision may be relevant to the issue of entitlement to 
service connection for a psychiatric condition, a decision on 
the veteran's claim cannot be made without consideration of 
such evidence.  See Bell v. Derwinski, 3 Vet.App. 391 (1992) 
(per curiam order); see also Murincsak v. Derwinski, 2 
Vet.App. 363, 372 (1992) (when VA is on notice of the 
existence and relevance of evidence, it must obtain that 
evidence prior to issuing a decision).  Accordingly that 
decision and supporting medical evidence must be obtained.  

The Board also notes that the veteran underwent VA 
hospitalization from January to February, 1992, and underwent 
psychiatric testing during that hospitalization.  However, 
the results of that testing are absent from the claims file.  
The record of that hospitalization within the claims file 
reported that the test results would be forthcoming.  Medical 
records concerning a veteran which are in the VA's possession 
at the time a determination is made about his or her claim 
will be considered to be evidence which was in the record 
before the adjudicators at the time of the final decision, 
regardless of whether such records were actually before the 
adjudicators. See Bell v. Derwinski, 2 Vet. App. 611 (1992), 
Damrel v. Brown, 6 Vet. App. 242 (1992).  Although the 
veteran has the burden of submitting evidence to support a 
claim, critical evidence may be in the control of the Federal 
Government.  In such situations, the VA should obtain that 
critical evidence.  Murphy v. Derwinski, 1 Vet.App. 78, 82 
(1990).

Regarding the veteran's claims for service connection for 
right ear tinnitus and loss of balance, and his claim for an 
increased rating for right ear otitis externa, the Board 
notes that in an August 1997 statement the veteran's 
representative raised for the first time the issue of service 
connection for right ear tinnitus and loss of balance 
secondary to service-connected right ear otitis externa.  
Hence the issue of secondary service connection was raised 
subsequent to the last Statement of the Case, issued by the 
RO in April 1997.  The Board finds that the 
secondary-service-connection issue is inextricably 
intertwined with both the general service connection claim 
for right ear tinnitus and loss of balance, and the increased 
rating claim for right ear otitis externa.  Adjudicating 
those two claims without considering the secondary service 
connection issue would amount to piecemeal adjudication.  The 
Court has held that a claim which is inextricably-intertwined 
with another claim which remains undecided and pending before 
the VA must be adjudicated prior to a final order on the 
pending claim, so as to avoid piecemeal adjudication. Harris 
v. Derwinski, 1 Vet.App. 180, 183 (1991).  Accordingly, the 
claim of entitlement to service connection for tinnitus and 
loss of balance is remanded for reconsideration by the RO, 
including consideration of service connection secondary to 
right ear otitis externa.  Remand is also in order for the RO 
to simultaneously reconsider an increased rating for right 
ear otitis externa in light of this additional issue.  Prior 
to RO adjudication, an additional VA medical examination is 
in order to ascertain the nature and etiology of the 
veteran's right ear disabilities.  

The Board has determined that additional assistance is 
required.  The case is therefore REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his right ear 
otitis externa, tinnitus and loss of 
balance, and psychiatric disorder(s) 
since January 1997, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies. Copies of the 
medical records from all VA sources he 
identifies, and not currently of record, 
should then be requested.  Copies of the 
medical records from all other sources he 
identifies pertaining to his right ear 
otitis externa and acquired psychiatric 
disorder, and not currently of record, 
should then also be requested.  He should 
be requested to obtain and submit copies 
of all non-VA medical records for his 
claimed tinnitus with loss of balance.  

The RO should also obtain the results of 
the VA psychiatric testing noted at the 
veteran's VA hospitalization from January 
to February 1992.

Any records obtained or submitted should 
be associated with the claims folder.

The RO should also obtain and associate 
with the claims file records pertinent to 
the veteran's claim for Social Security 
disability benefits and the medical 
records relied upon concerning that 
claim.

2.  Thereafter, the veteran should be 
afforded a VA ear examination to 
determine the nature, extent, and 
etiology of the veteran's right ear 
otitis externa, and any right ear 
tinnitus and loss of balance.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner for review before the 
examination. 

3.  Also after instruction 1. is 
completed, the veteran should be afforded 
a VA psychiatric examination to determine 
the current nature and etiology of all 
current psychiatric disorders, including 
if any were incurred in service and 
persisted thereafter or were present, and 
if so to what degree, within the first 
post-service year.   If the examiner 
diagnoses PTSD, the examiner should 
attempt to ascertain the causal stressors 
for that PTSD, and whether any of these 
stressors may have been in service.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner for review before the 
examination. 

4.  After instruction 3. is completed, 
the RO should develop a claim for service 
connection for PTSD if that development 
is warranted.

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
right ear tinnitus and loss of balance, 
including secondary to right ear otitis 
externa; an increased evaluation for 
otitis externa, including an extra-
schedular evaluation; and service 
connection for an acquired psychiatric 
disorder.  If any determination remains 
to any extent adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  They should be 
afforded the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

